 

Case 1:14-cr-00479-JKB Document 1001 Filed 02/11/21 Page 1of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA *
v. * Criminal No. JKB-14-0479
Civil No. JKB-19-3609
TIMOTHY HURTT *
Defendant *
ek of
MEMORANDUM AND ORDER

 

Now pending before the Court is the Defendant’s MOTION TO VACATE, SET ASIDE,
OR CORRECT SENTENCE (ECF No. 978). The Government has responded (ECF No. 983).
The Defendant has attempted to supplement his Motion (ECF No. 998), and the Government has
moved to strike that supplement (ECF No. 1000).

The Court has carefully reviewed the submissions as well as other elements of the lengthy
record in this case to the extent that they are relevant to the instant issues.

First, the Defendant attempts to supplement his Motion to Vacate (ECF No. 998), but he is
too late. Nothing in the proposed supplement “relates back” to the claims that the Defendant filed
within the one-year deadline. The claims set out in the supplement are entirely new and unrelated
to those raised within the requisite time period. Accordingly, they are not properly before the
Court and may not be considered. United States v. Pittman, 209 F.3d (314) (4th Cir. 2000). The
MOTION TO STRIKE (ECF No. 1000) is GRANTED.

As for the claims that the Defendant raises in his primary Motion (ECF No. 978), they are
in all respects duplicative of claims he raised on direct appeal. Each of these were addressed by

the Court of Appeals and rejected. See United States v. Smith, 919 F.3d 825 (4th Cir. 2019).

 
Case 1:14-cr-00479-JKB Document 1001 Filed 02/11/21 Page 2 of 2

The Defendant’s MOTION (ECF No. 978) is wholly without merit. The court is barred
from considering the claims set out in the Defendant’s supplemental Motion (ECF No. 998).
Accordingly, all of the Defendant’s claims are DENIED and the MOTION (ECF No. 978)
specifically, is DENIED.

To the extent that a certificate of appealability is necessary in order for the Defendant to
move forward from this point, such is DENIED as he has failed to make a substantial showing of
the denial of a constitutional right. Further, on this record the Defendant cannot demonstrate that
reasonable jurists would find this Court’s assessment of the constitutional claims debatable or
wrong.

Dated this (© day of February, 2021.

BY THE COURT:

C— ) mm TK £2

James K. Bredar
Chief Judge

 
